Title: From George Washington to Lieutenant Colonel Moses Rawlings, 30 January 1779
From: Washington, George
To: Rawlings, Moses


Sir.
Head Quarters Philadelphia 30th Jany 1779.

I transmit you a Copy of a Resolve of Congress authorising you to recruit the three remaining Companies of your Corps—to the full establishment—You will therefore appoint an officer to repair immediately to Head Quarters, where he will be furnished with money for the purpose—If you have any fund which you could apply in the mean time to that service, it would be an advantage to enter on the business instantly.
I have only to add that the bounty now allowed to soldiers who enlist for the War—is two hundred dollars—besides Clothing and Land as before—and that I remain Sir Your most obedt Servant
Go: Washington
P.S. Let me know the precise number of Men you now have in the three Companies.
